Dewey, J.
No objection v/as taken to the admission of the testimony of Benjamin Thrasher and the two other witnesses, tending to establish the first count in this indictment, at the time when it was given; and therefore, as to that part of the case, the only inquiry open relates to the subsequent ruling of the presiding judge upon that evidence. That was certainly sufficiently guarded, the instruction being that evidence of prior acts of improper familiarity between the defendant and Mrs. Thrasher, previous to the time and occasion relied upon by the government in support of the count, was competent and admissible evidence in corroboration of the evidence of Benjamin Thrasher, and as tending to show the disposition of the parties to commit the alleged crime ; but that all such acts subsequent to the occasion relied upon by the government in support of the count were inadmissible, and were not to be regarded as evidence.
As to the second count, under which the government relied upon an act of adultery in the summer of 1856, and to support which the evidence of Ellen Martin was offered, it does not appear from the bill of exceptions that the acts testified to in *450corroboration were acts occurring subsequent to that relied upon as the substantive charge. The prayer of the defendant for instructions that all evidence of other acts committed at other times and places was incompetent and inadmissible was clearly wrong. Commonwealth v. Merriam, 14 Pick. 518. Instead of the ruling asked, the presiding judge very properly gave that already stated as applicable to both counts, and which directly excluded from the jury all evidence of subsequent acts.
We perceive no ground for maintaining the exceptions in the present case. Exceptions overruled.